DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller 3,188,119.
In regard to claims 1 and 10, Miller discloses a multiport fitting system, comprising:
a multiport fitting body 10 comprising at least three connection ports 16, wherein each connection port:
is operably configured to receive a connection mechanism 37 of a fluid-fitting
adapter 19, wherein the connection mechanism can be secured to the connection port by manipulation of at least a portion 37 of the connection mechanism substantially along an axis that is substantially perpendicular to a surface of the multiport fitting body 10 in which the connection port 16 is located;

is proximate to at least one other connection port 16 of the plurality of connection ports 14.
In regard to claims 2 and 11, wherein each seal receptacle 16 is operably configured to receive a seal (o-ring on 21) of the connection mechanism of the fluid-fitting adapter.
In regard to claims 3 and 12, wherein the seal 21 is a piston-style seal.
In regard to claims 4 and 13, wherein each fastener receptacle is operably configured to receive a fastener 37.
In regard to claims 5 and 14, wherein the fastener 37 comprises a screw or a bolt.
In regard to claims 6 and 17, wherein the multiport fitting 10 is operably configured to carry hydraulic fluid.
In regard to claims 7 and 15, further comprising at least one multiport-fitting fluid carrier  17, 18, each multiport-fitting fluid carrier in fluid communication with one connection port 16 of the plurality of connection ports 16, each multiport-fitting fluid carrier 17, 18 operably configured to carry fluid to or from the connection port 16 with which it is in fluid communication.
In regard to claims 8 and 18, wherein at least one connection port 16 of the plurality of connection ports is operably configured to carry fluid directly to or from a hydraulic system.
Claim(s) 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Buhr 7,934,753.
In regard to claim 19, De Buhr discloses a rotorcraft, comprising: a fuselage;
a multiport fitting coupled to the fuselage, comprising:
a multiport fitting body 20 comprising a plurality of connection ports 17, wherein each connection port:

In regard to claim 20, wherein each seal receptacle is operably configured to receive a seal 32 of the connection mechanism of the fluid-fitting adapter.
Response to Arguments
6.	Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Younger, Hayashi, Peterson and Santy, Jr. disclose similar couplings that are common and well known in the art.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078.  The examiner can normally be reached on Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID BOCHNA/Primary Examiner, Art Unit 3679